IN THE SUPREME COURT OF THE STATE OF DELAWARE

MOLLY COOK,                               §
                                          §     No. 73, 2021
       Respondent Below,                  §
       Appellant,                         §
                                          §     Court Below: Family Court
       v.                                 §     of the State of Delaware
                                          §
JORDAN MCCARTHY,                          §     File No.:    CS14-03018
                                          §     CPI Nos.:     19-15501
       Petitioner Below,                  §                   20-08495
       Appellee.                          §


                           Submitted: October 13, 2021
                           Decided: November 24, 2021

Before SEITZ, Chief Justice; VALIHURA, and VAUGHN, Justices.

                                    ORDER

      This 24th day of November 2021, the Court having considered this matter on

the briefs filed by the parties has determined that the final judgment of the Family

Court should be affirmed on the basis of and for the reasons assigned by the Family

Court in its order dated February 23, 2021.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Family Court be, and the same hereby is, AFFIRMED.

                                      BY THE COURT:

                                      /s/ James T. Vaughn, Jr.
                                       Justice